Citation Nr: 1216817	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-18 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of diskectomy and bone fusion, C6-7 also claimed as cervical spondylosis, cervical facet arthropathy, skeletal system C3-T1 condition with complaints for occipital neuritis and sleep disturbance.  

2.  Entitlement to an evaluation in excess of 20 percent for left C6-7 radiculopathy also claimed as neurological deficit of left upper extremity as well as inflammatory osteoarthritis with herberdens nodes of the bilateral hands. 

3.  Entitlement to an evaluation in excess of 20 percent for neurological deficit of the right upper extremity including shoulder, elbow, wrist, and fingers to also include new complaint for right C6-7 radiculopathy as well as inflammatory arthritis with herberdens nodes of the bilateral hands associated with residuals of diskectomy and bone fusion, C6-7 also claimed as cervical spondylosis, cervical facet arthropathy, skeletal system C3-T1 condition with complaints for occipital neuritis and sleep disturbance.  

4.  Entitlement to a compensable evaluation for fracture of the 5th metacarpal, right hand.  

5.  Entitlement to a compensable evaluation for fracture of the left index finger.  

6.  Entitlement to special monthly compensation based on the need of regular aid and attendance.  

7.  Entitlement to specially adapted housing.  

8.  Entitlement to special home adaptation grant.  

9.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to June 1993.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

I.  Increased Evaluations

The Veteran provided relevant testimony before the Board in January 2012.  He testified that VA last provided him with a medical examination as to the disabilities on appeal in September 2008.  He also testified that symptoms due to those disabilities had worsened since that time, including symptoms involving the movement of his neck and upper extremities.  The most recent relevant examination report found in the claims file is from September 2008. 

Therefore, based on the testimony of the Veteran subsequent to the September 2008 examination, additional VA examinations are necessary to assess the current severity of the Veteran's service-connected disabilities of the spine, left upper extremity, right upper extremity, left index finger, and right 5th metacarpal.  38 C.F.R. §§ 3.326, 3.327 (2011).  A medical examination is also necessary to determine whether the criteria are met for special monthly compensation based on need of aid and attendance.  

Effective in February 1998, a 40 percent evaluation has been in effect for residuals of diskectomy and bone fusion, C6-7 also claimed as cervical spondylosis, cervical facet arthropathy, skeletal system C3-T1 condition with complaints for occipital neuritis and sleep disturbance; a 20 percent evaluation has been in effect for neurological deficit of the right upper extremity attributed to the aforementioned spine disability, and a 20 percent rating has been in effect for left C6-7 radiculopathy also attributed to the aforementioned spine disability.  

VA's Schedule for Rating Disabilities (Schedule) does not provide for higher ratings for orthopedic manifestations of disability of the spine under the General Rating Formula for Diseases and Injuries of the Spine unless there is either unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a (2011).  The Veteran's service-connected spine disability does not encompass the entire spine or the entire thoracolumbar spine.  Although a 60 percent rating is available based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, such rating would, if the criteria were met, replace the separate 40 percent rating for orthopedic manifestations and the separate 20 percent ratings for neurological manifestations; resulting in no increase.  However, neurologic and orthopedic examinations are necessary, because the results could lead to higher ratings for the neurologic manifestations and/or an extraschedular rating by application of 38 C.F.R. § 3.321(b)(2011).  

The Veteran also testified that he received relevant treatment from Pain Associates in 2010 and received relevant treatment from physicians through the Roper Hospital System but has not submitted all of these records to VA.  On remand, VA must attempt to secure such records.  

II.  Specially Adapted Housing - Special Home Adaptation

Effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing grants and for special home adaptation grants.  The RO has not provided the Veteran with the revised regulations.  The RO issued a statement of the case in May 2009, prior to the amendment.  When there have been any material changes in, or additions to, the information included in a statement of the case, the RO must provide the appellant with a supplemental statement of the case to inform the appellant of such changes or additions.  38 C.F.R. § 19.31 (2011).  This must be accomplished on remand.  

III.  Automobile/Adaptive Equipment

The Veteran is seeking entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or of adaptive equipment only. 

In his November 2006 claim and in January 2010 testimony before the Board, the Veteran contended that he has problems driving due to loss of motion of his neck and that he purchased a truck with power seat features as well as power pedals to make driving as comfortable as possible.  In the context of his claim for special monthly compensation he stated that sensory loss in his hands causes an inability to hold things.  Service connection has been established for neurological deficit of both upper extremities; fracture of the left index finger; fracture of the 5th metacarpal of the right hand; patellofemoral syndrome of the right knee; fracture of the right shoulder clavicle with traumatic arthritis and subtrochanteric bursitis; lateral epicondylitis, residual of right elbow fracture; and eczema of his hands.  

He also testified that he has numbness and tingling of his feet, in his toes, and that a private physician who provided treatment through the Roper Hospital System, informed him that his cervical disability caused those symptoms.  

Given the above, a medical examination and opinion is necessary to make a decision on his claim of entitlement to automobile adaptive equipment or adaptive equipment only.  This must be accomplished on remand.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include treatment records from Pain Associates and from all medical professionals from whom he received relevant treatment through the Roper Hospital System.  The RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded VA neurologic and orthopedic examinations to determine the severity of his service-connected residuals of diskectomy and bone fusion, C6-7; left C6-7 radiculopathy; neurological deficit of the right upper extremity; fracture of the left index finger; and fracture of the 5th metacarpal, right hand.  The claims file and all records on Virtual VA be made available to the examiners, and the examiners must specify in the reports that the claims file and Virtual VA records have been reviewed.  The examiners must specify the dates encompassed by the Virtual VA records.  The RO must provide the examiners with a list of all of the Veteran's service-connected disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiners must conduct examinations of his upper and lower extremities to determine if he has loss of use of either foot or either hand, and if so, whether such loss is due to a service-connected disability or service-connected disabilities.  

The orthopedic examiner must conduct range of motion studies of the Veteran's service-connected spine disability.  The examiner must note if there is ankylosis of any of the affected spinal segments, and, if so, must identify the ankylosed segments.  The examiner must note whether any portion of the cervical, cervical-thoracic spine is fixed in flexion or extension.  The examiner must record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  Range of motion studies must then be repeated after repetitions.  The orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups due to his service-connected spine disability.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical spine disability.  The examiner must also provide an opinion regarding whether the Veteran's complaints of pain and any demonstrated limitation of motion are supported by objective evidence of spinal pathology.  

The orthopedic examiner must also provide findings as to whether the Veteran's left index finger is ankylosed, and, if so, provide findings and explanation as to whether such disability results in limitation of motion of other digits of his right hand or interference with the overall function of his right hand.  

The examiner must conduct range of motion studies of the left index finger and provide findings as to whether limitation of motion of the left index finger results in a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal crease of the palm, with the finger flexed to the extent possible, and provide findings as to whether extension of the left index finger is limited by more than 30 degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  The same range of motion studies must then be repeated after repetitions.  The orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc. due to his service-connected fracture of the left index finger.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected fracture of the left index finger.  The examiner must also provide an opinion regarding whether the Veteran's complaints of pain and any demonstrated limitation of motion are supported by objective evidence of left index finger pathology.  

The orthopedic examiner must also provide findings as to whether the Veteran's 5th right metacarpal is ankylosed, and, if so, provide findings and explanation as to whether such disability results in limitation of motion of other digits of his right hand or interference with the overall function of his right hand. 

The orthopedic examiner must provide an expert opinion as to whether the Veteran has loss of use of either foot or either hand.  For the purpose of this opinion, loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  If the examiner determines that the Veteran has loss of use of either hand or foot, the examiner must state whether such loss of use is due to any service-connected disability or combination of service-connected disabilities.  

The neurologic examination must determine the existence and extent of any neurologic manifestations related to the Veteran's service-connected spine disability.  The examiner must report any neurological complaints or findings attributable to the service-connected spine disability, including any found during any nerve conduction and/or electromyography studies conducted.  The examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected spine disability results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must specifically address whether the Veteran's service-connected spine disability results in any neurological manifestations of his lower extremities.  

The neurologic examiner must state whether the Veteran's service-connected spine disability has resulted in any incapacitating episodes in any twelve month period since one year prior to when VA received his current claim in November 2006.  If the examiner concludes that he has had any such incapacitating episodes, the examiner must state the number of such episodes and state the specific segment or segments of the spine that resulted in such episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The neurologic examiner must specifically state whether the Veteran has complete or incomplete paralysis of any nerve in the right or left upper extremity, including the radicular groups, and must identify the specific nerves involved.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

The neurologic examiner must provide an expert opinion as to whether the Veteran has loss of use of either foot or either hand.  For the purpose of this opinion, loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  If the examiner determines that the Veteran has loss of use of either hand or foot, the examiner must state whether such loss of use is due to any service-connected disability or combination of service-connected disabilities.  

A complete rationale for all requested opinions must be provided.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The reports prepared must be typed.  

4.  Thereafter, the Veteran must be afforded a VA examination to determine whether he is in need of regular aid and attendance of another person.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  The RO must provide the examiner with a list of all of the Veteran's service-connected disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based upon a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is in need of regular aid and attendance of another person.  The examiner must discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular aid and attendance of another person: (1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; or (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

A complete rationale for all requested opinions must be provided.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The reports prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examinations scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.  

4.  After the requested development has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must include the revised regulations for entitlement to specially adapted housing and special home adaptation.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


